           Case 1:20-cr-00175-DAD-BAM Document 136 Filed 03/11/21 Page 1 of 2


 1 Caroline C. McCreary, #176563
   Attorney at Law
 2 7081 N. Marks
   Suite #104 PMB 302
 3 Fresno CA. 93711 Telephone (559) 696-4529
   CCMcCreary@Yahoo.com
 4
   ATTORNEY FOR DEFENDANT: ANNA JIMENEZ-AMBRIZ
 5

 6

 7                              IN THE UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00175-DAD-BAM
10
                                   Plaintiff,             REQUEST FOR MODIFICATION OF
11                                                        PRETRIAL RELEASE CONDITION
                    V.                                    OF NO ASSOCIATION
12   ANNA JIMENEZ-AMBRIZ                                  ORDER THEREON

13                                Defendant.
                                                          Judge Hon. Stanley A. Boone
14

15
              IT IS HERBY REQUESTED that a pretrial Release Modification be granted to allow a change
16
     in the “not associate” condition of Ms. Anna Concepcion Jimenez-Ambriz’s, hereinafter (Ms. Jimenez-
17
     Ambriz). Pretrial Release Conditions. It is respectfully requested that Ms. Jimenez-Ambriz be allowed
18
     to associate with co-defendant Mr. Zaragoza.
19
            The Eastern District of California held a Detention Hearing regarding Ms. Jimenez-Ambriz
20
     during which Ms. Jimenez-Ambriz was released from custody with release conditions. Ms. Jimenez-
21
     Ambriz was ordered not to associate or have any contact with co-defendants unless in the presence of
22
     counsel or otherwise approved in advance by the PSO.
23
            At the time of Ms. Jimenez-Ambriz’s arrest she and her codefendant Mr. Rafael Zaragoza had
24
     been in a dating relationship for two years and had been living together for the last six months of their
25
     relationship. The proposed modification of no association with co-defendants is as follows:
26
     \\\
27
     \\\
28

                                                          1
30
          Case 1:20-cr-00175-DAD-BAM Document 136 Filed 03/11/21 Page 2 of 2


 1         The defendant is not to associate or have any contact with co-defendants, except Mr. Rafael

 2 Zaragoza, unless in the presence of counsel or otherwise approved in advance by the PSO.

 3

 4

 5 DATED: March 4, 2021.
                                                            /s/ Caroline C. McCreary
 6                                                          Caroline C. McCreary
 7                                                          Counsel for Defendant
                                                            Anna Jimenez-Ambriz
 8

 9
10

11                                         FINDINGS AND ORDER

12         The Court has been informed that neither the U.S. Attorney’s office nor Pretrial Services object to

13 the modification. GOOD CAUSE APPEARING, the above request that conditions of Pretrial Release as

14 to Ms. Jimenez-Ambriz in Case No. 1:20-cr-00175-DAD are modified as follows:

15         1. Not to associate or have any contact with co-defendants, except Mr. Rafael Zaragoza, unless

16         in the presence of counsel or otherwise approved in advance by the PSO.

17         2. All other pretrial Conditions of Release will remain in full force and effect.

18
     IT IS SO ORDERED.
19

20      Dated:   March 11, 2021                              /s/ Barbara   A. McAuliffe           _
                                                      UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

                                                        2
30
